Citation Nr: 9935312	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  99-20 090	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which resulted in an 
award of past-due benefits to the veteran.

By a decision dated in October 1996, the Board of Veterans' 
Appeals (Board) denied a claim of entitlement to an increased 
rating for post-traumatic stress disorder (PTSD), then rated 
as 30 percent disabling.  The veteran appealed the Board's 
decision to the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court).  By an order entered 
in February 1998, the Court vacated and remanded the part of 
the Board's decision that denied an increased rating for 
PTSD.  In July 1998, the Board remanded the matter to the RO.  
In a September 1999 rating decision, the RO granted a rating 
of 100 percent for PTSD, effective from September 17, 1997.

In a letter dated September 29, 1999, the RO notified the 
veteran and the attorney of the payment of past-due benefits 
and the referral of the file to the Board for a decision 
concerning the attorney's eligibility for payment of a fee 
for his services from the past-due benefits withheld by the 
RO.  They were given 30 days within which to submit evidence 
or argument to the Board concerning the payment of attorney 
fees.  In a letter received at the Board on November 1999, 
the attorney offered reasons for his conclusion that he was 
entitled to payment of a fee from past-due benefits.  The 
question of whether such withheld benefits should be paid to 
the veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision which denied an increased rating 
for PTSD was rendered in October 1996.

2.  The notice of disagreement which preceded the Board's 
October 1996 decision was filed in February 1995.

3.  The attorney was retained to represent the veteran on the 
issue of entitlement to increased rating for PTSD in January 
1997.

4.  Past-due benefits are payable based on the RO's September 
1999 rating decision which granted an increased rating of 100 
percent for PTSD, effective from September 17, 1997.

5.  The total fee for the attorney's services is no more than 
20 percent of the past-due benefits associated with the claim 
for an increased rating for PTSD, and is contingent on a 
resolution favorable to the appellant.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have been met regarding the 
attorney's representation in the claim for an increased 
rating for PTSD.  38 U.S.C.A. § 5904(c) (West 1991 & Supp 
1998); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria under which an attorney may be paid a fee 
for his service directly by VA from past-due benefits have 
been met.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the fee agreement was signed by the veteran and 
the attorney in January 1997.  It provides for a contingent 
fee of 20 percent of past-due benefits and authorizes VA to 
pay the fee directly to the attorney from past-due benefits 
withheld.

In July 1994, the RO notified the veteran of the denial of 
his claim for an increased rating for PTSD, continuing a 
rating of 30 percent.  The veteran filed a NOD with this 
decision on February 8, 1995.  In a decision dated October 
31, 1996, the Board denied an increased rating for PTSD.

The October 1996 Board decision is a final decision as to the 
veteran's entitlement to an increased rating for PTSD.  This 
decision was preceded by a NOD filed after November 18, 1988.  
As the attorney was retained within one year of the October 
1996 Board decision, he is able to charge a fee for his 
services concerning the issue of entitlement to a higher 
rating for PTSD.  

The Board's October 1996 decision was vacated and remanded by 
the Court by order dated February 6, 1998.  Pursuant to a 
subsequent remand by the Board, the RO reconsidered and 
awarded and increased of 100 percent for PTSD by a rating 
decision in September 1999, effective from September 17, 
1997.

The Board concludes that the requirements of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h), for payment of the 
attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the award of 
an increased rating for PTSD.  Past-due benefits is defined 
in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits resulting from the 
September 1999 rating decision involve a lump sum payment 
representing the total amount of recurring case payments that 
accrued based on a 100 percent rating for PTSD between the 
effective date of the award, i.e., September 17, 1997, and 
the date of the grant of the benefit by the RO, i.e., 
September 7,1999.  Thus, the attorney is entitled to payment 
of 20 percent of the amount of benefits accrued between those 
two dates.  This may differ from the amount withheld by the 
RO pending the Board's decision on the attorney's eligibility 
for payment.  As the fee totals no more than 20 percent of 
past-due benefits, it is presumed reasonable in the absence 
of evidence to the contrary.  See 38 C.F.R. § 20.609(f) 
(1999).


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20% of past-due benefits awarded the veteran 
pursuant to the RO's September 7, 1999, rating decision, for 
the period from September 17, 1997 to September 7, 1999.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

 


